Order entered September 15, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00785-CV

 IN RE INFORM DIAGNOSTICS, INC. F/K/A MIRACA LIFE SCIENCE,
                       INC., Relator

         Original Proceeding from the 191st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-10190-J

                                   ORDER

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   LESLIE OSBORNE
                                               JUSTICE